NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUN 4 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOYCE E. WILLIAMS,                              No.    17-16129

                Plaintiff-Appellant,            D.C. No. 2:15-cv-02629-GMS

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, TROTT, and SILVERMAN, Circuit Judges.

      Joyce Williams appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act (Act). We have

jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we affirm.

       Contrary to Williams’s arguments, the Administrative Law Judge (ALJ) did

not err in finding that the opinions of two non-examining medical advisors were

not consistent with the opinions of Williams’s treating psychiatrist, Dr. Michael

Fermo. See Buck v. Berryhill, 869 F.3d 1040, 1050–51 (9th Cir. 2017). The ALJ

provided specific and legitimate reasons for assigning little weight to Dr. Fermo’s

opinions as both lacking support in the medical record and inconsistent with

Williams’s reported activities. See Trevizo, 871 F.3d 664, 675 (9th Cir. 2017) (ALJ

must assess the supportability of a medical opinion and its consistency with the

record); Morgan v. Comm'r of Soc. Sec. Admin., 169 F.3d 595, 603 (9th Cir. 1999)

(ALJ may discount a medical opinion based in part on the claimant’s inconsistent

activities).

       The ALJ did not err in considering the discrepancies between Dr. Fermo’s

medical opinion that Williams’s concentration was “severely limited” and Dr.

Fermo’s medical examinations, which noted memory or concentration deficits only

sporadically throughout Williams’s extensive medical record. Although Dr. Fermo

noted Williams’s mood fluctuations, Dr. Fermo’s medical examinations on the

whole reflected Williams’s intact memory and judgment, normal orientation, and

clinical stability. See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692-93

(9th Cir. 2009).


                                         2                                     17-16129
      The ALJ proffered specific, clear, and convincing reasons for discounting

Williams’s symptom testimony as inconsistent with the objective medical

evidence, inconsistent with the ALJ’s observations, and inconsistent with

Williams’s self-reported activities, including performing daily household and

family chores, driving, taking classes, shopping, paying bills, handling personal

bank accounts, and socializing with extended family. See Molina v. Astrue, 674

F.3d 1104, 1112 (9th Cir. 2012).

      We do not consider Williams’s contentions that the ALJ erred by denying

her request to subpoena the medical advisors, and in evaluating the lay witness

evidence because Williams did not raise these arguments before the district court.

See Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th Cir. 2014).

      We agree with the district judge that any error in the ALJ’s analysis is

harmless in light of the totality of the evidence.

      AFFIRMED.




                                           3                                     17-16129